Citation Nr: 0903807	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus, prior to September 30, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, from September 30, 2005, to 
include whether the reduction in evaluation was proper.

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity, prior to 
July 22, 2005.

4.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity, from July 22, 2005.

5.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity, prior to 
July 22, 2005.

6.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity, from July 22, 2005.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

8.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, prior to July 17, 2007.

9.  Entitlement to an earlier effective date for an award of 
a service connected total rating based on individual 
unemployability, prior to September 5, 1997.

10.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Thomas Brown, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and [redacted]


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2002, the RO granted service 
connection for diabetes, coronary artery disease, 
hypertension and peripheral neuropathy of the lower 
extremities.  A 10 percent evaluation was assigned each of 
these disabilities, except for the peripheral neuropathy, 
which was rated as noncompensable.  The effective date of 
each of these awards was January 31, 2001.  In addition, the 
RO denied an earlier effective date for awards of service 
connection for PTSD and for a total rating based on 
individual unemployability due to service-connected 
disability.  

A March 2004 rating action denied an earlier effective date 
for the award of service connection at a 100 percent 
evaluation.  A May 2005 supplemental statement of the case 
characterized the issue as entitlement to an earlier 
effective date for an award and evaluation of PTSD.  The 
following month, the veteran submitted a Statement in Support 
of Claim in which he indicated that the issue was properly 
characterized as entitlement to an earlier effective date for 
a 100 percent evaluation, and the RO so noted in the 
supplemental statement of the case issued in June 2006.  

Based on the receipt of additional evidence, the RO, in a 
September 2004 rating decision, increased the evaluation 
assigned to diabetes mellitus to 40 percent, effective 
January 31, 2001.  By rating action dated in July 2005, the 
RO denied the veteran's claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In an October 2005 rating 
decision, the RO reduced the evaluation assigned to diabetes 
mellitus to 20 percent, effective September 30, 2005.  A June 
2006 rating action assigned a 20 percent evaluation for 
peripheral neuropathy of each lower extremity, effective July 
23, 2005.  Finally, in a December 2007 rating decision, the 
RO assigned a 100 percent evaluation for coronary artery 
disease, effective July 17, 2007.  

The Board notes that special monthly compensation based on 
the loss of use of a creative organ has been in effect since 
January 2001.




FINDINGS OF FACT

1.  Prior to September 30, 2005, the veteran's diabetes 
mellitus required medication, a restricted diet, and 
regulation of activities, but there was no evidence of 
episodes of ketoacidosis or hypoglycemic reactions that 
required hospitalization.

2.  From September 30, 2005, the veteran's diabetes mellitus 
required a restricted diet, regulation of activities and the 
use of an oral hypoglycemic agent.  There was no evidence of 
the use of insulin, or episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.

3.  Prior to July 23, 2005, peripheral neuropathy of the 
right lower extremity was manifested by normal sensation.

4.  From July 23, 2005, peripheral neuropathy of the right 
lower extremity was productive of no more than moderate 
incomplete paralysis of the peroneal nerve.

5.  Prior to July 23, 2005, peripheral neuropathy of the left 
lower extremity was manifested by normal sensation.

6.  From July 23, 2005, peripheral neuropathy of the left 
lower extremity was productive of no more than moderate 
incomplete paralysis of the peroneal nerve.

7.  The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.

8.  An exercise stress test in September 2001 revealed a 
workload of 9 METs, and there is no clinical evidence of 
cardiac hypertrophy.

9.  The RO denied the veteran's claim for service connection 
for PTSD in April 1992, and he was notified of this 
determination in a letter the following month.  A timely 
appeal was not received.

10.  The veteran submitted a claim for service connection for 
a psychiatric disorder on September 5, 1997 and a specific 
claim for PTSD in February 1998, which was granted in an 
August 1999 rating decision.

11.  In April 2000 the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for PTSD; however, he withdrew that claim in July 2000 
correspondence.  

12.  The August 1999 rating decision assigning an effective 
date of September 5, 1997 for the award of service connection 
for PTSD and the assignment of a total rating based on 
unemployability is final.

13.  The veteran's service-connected disabilities have not 
rendered him permanently bedridden or so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.

14.  The veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for diabetes mellitus, prior to September 30, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus from September 30, 2005, have not been 
met, and the reduction was proper.  38 U.S.C.A. §§ 1155, 5112 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.119, Diagnostic Code 
7913 (2008).

3.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity, prior to 
July 23, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8521 
(2008).  

4.  The criteria for an initial evaluation in excess of 20 
percent from July 23, 2005, for peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

5.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity, prior to 
July 23, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8521 
(2008).  

6.  The criteria for an initial evaluation in excess of 20 
percent from July 23, 2005, for peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for hypertension, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

8.  The criteria for an initial rating in excess of 10 
percent for coronary artery disease, prior to July 17, 2007, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2008).

9.  The appellant's freestanding claim for an effective date 
prior to September 5, 1997 for the award of a service 
connected at a 100 percent rate is not authorized by law.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007); Rudd v. Nicholson, 20 Vet. App. 296 
(2007).  

10.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person are 
not met. 38 C.F.R. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2002 letter, issued prior to the rating 
decision on appeal the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
December 2004 letter furnished the necessary information 
regarding the veteran's claim for an earlier effective date 
for an award of a total rating, and May 2005 and November 
2005 letters similarly provided the requisite information 
pertaining to a claim for aid and attendance.  

In addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed conditions, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  This letter also advised the appellant of 
the evidence needed to establish an effective date.  The case 
was last readjudicated in February 2008.

In any event, the appeal regarding the claim for higher 
initial ratings stems from the original award of service 
connection.  As noted above, the February 2002 letter 
provided VCAA compliant notice on the veteran's claim for 
service connection.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA and private medical records, VA 
examination reports, and the veteran's hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in testimony and providing 
medical evidence.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Higher initial ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for diabetes mellitus, 
peripheral neuropathy, hypertension and coronary artery 
disease, the Board must evaluate the relevant evidence since 
the effective date of the awards; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 20 percent evaluation may be 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  Diagnostic Code 7913.  Evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

Prior to September 20, 2005

The initial question is whether a rating in excess of 40 
percent is warranted for diabetes mellitus prior to September 
30, 2005.  In this regard, the Board observes that VA 
outpatient treatment records dated in 2001 all reflect that 
the veteran's diabetes mellitus is well controlled.  The 
Board points out that when he was seen in May 2001, the 
assessment was diet controlled diabetes mellitus.  The 
following month, it was noted that diabetes was in great 
control without medication.

When the veteran was examined by the VA in March 2002, it was 
reported that he had been on medication for diabetes since he 
was diagnosed in 1996.  It was further indicated that he had 
experienced no further episodes of hypoglycemic reactions.  
It was noted that he was on a restricted diet and that his 
weight was stable.  The veteran reported that he took 
Glyburide for diabetes once a day.  

The veteran was again afforded an examination by the VA for 
diabetes mellitus in October 2003.  It was stated that he had 
never been hospitalized for ketoacidosis or hypoglycemic 
reactions.  He indicated that he took Glyburide twice a day 
for diabetes.  The veteran related that he was no longer able 
to exercise as he used to.  He also asserted that he saw his 
diabetic care provider every two to three months.  The 
examiner concluded that the veteran's diabetes mellitus was 
well controlled.  The RO assigned a 40 percent evaluation in 
the September 2004 rating decision, indicating that the 
veteran was taking insulin.

The evidence supporting the veteran's claim for a rating in 
excess of 40 percent for diabetes mellitus prior to September 
30, 2005, consists solely of his statements.  As noted above, 
there is no clinical documentation that the veteran's 
diabetes mellitus resulted in any episodes of ketoacidosis or 
hypoglycemic reactions that required hospitalization.  
Moreover, the record demonstrated that he saw a diabetic care 
provider every few months, and not twice a month, as required 
in order to assign a 60 percent evaluation.  Accordingly, the 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's allegations 
regarding the severity of his diabetes mellitus.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
diabetes mellitus, prior to September 30, 2005.

As of September 30, 2005

As noted above, the RO reduced the evaluation assigned to 
diabetes mellitus to 20 percent, effective September 30, 
2005.  

Initially, the Board notes that the veteran was not provided 
with notice prior to the reduction in the October 2005 rating 
decision as is generally required in 38 C.F.R. § 3.105(e).  
The Board observes, however, that 38 C.F.R. § 3.105(e) does 
not apply in this case.  In this regard, that provision 
applies only when a reduction in evaluation results in a 
reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6); 
VAOPGCPREC 71-91 (1991) (holding that section 5112 does not 
provide a 60 day grace period where there is only a reduction 
in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e).  

At the time of the October 2005 rating decision that 
implemented the reduction, the veteran was receiving 
compensation at the 100 percent rate based on 
unemployability.  Despite the reduction from 40 percent to 20 
percent for diabetes, the veteran continued to be eligible 
for and in receipt of a total rating based on 
unemployability, and the decreased evaluation for diabetes 
did not result in a reduction or discontinuance of 
compensation payments being made at the time of the 
reduction.  Therefore, the Board finds that notice under 38 
C.F.R. § 3.105(e) was not required and contemporaneous notice 
of the reduction, issued in October 2005, was sufficient.  
See VAOPGCPREC 71-91 (1991).  

The Board next turns to the applicability of 38 C.F.R. 
§ 3.500 (2008).  In this regard, that section also applies to 
cases in which there was a reduction or discontinuance of an 
award of compensation.  As noted above, the lower evaluation 
in this case did not result in a reduction or discontinuance 
of the veteran's award of compensation.  Thus, the provisions 
of 38 C.F.R. § 3.500 regarding effective dates do not apply.  

Lastly, the Board will consider whether the reduction itself 
was proper.  The Board notes that the 40 percent evaluation 
of the veteran's diabetes mellitus was in effect from January 
31, 2001 to September 30, 2005, a period of less than five 
years.  Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) 
do not apply.  See 38 C.F.R. § 3.344(c).

As noted above, the 40 percent evaluation was assigned based 
on the use of insulin, which the October 2003 VA examination 
purportedly showed was being used according to the September 
2004 rating decision.  The reduction was predicated on the 
findings of a September 30, 2005 VA examination.  That 
examination showed that the veteran denied having any 
ketoacidosis or hypoglycemic reactions since the October 2003 
examination.  He related that he had episodes of low blood 
sugar, but this did not require medical attention.  He 
followed a diabetic diet, and had no specific restrictions 
due to diabetes mellitus.  His decrease in physical tolerance 
was described as an inability to do any more than daily 30-
minute walks due to getting tired, and short of breath, which 
he attributed to his general decondition.  The veteran was 
not on insulin, but the dosage of his medication had been 
increased, and an additional medication had been added to his 
treatment.  He saw his diabetic provider every six months.  
The diagnosis was adult onset diabetes mellitus.  

The Board acknowledges that during the July 2007 VA 
examination, the veteran asserted that he had had 
hypoglycemic reactions or ketoacidosis that required visits 
to the emergency room, most recently six months earlier.  
However, these did not result in hospitalizations.  It was 
also reported that he saw his diabetic care provider monthly 
or less frequently.  In response to a question whether the 
veteran was restricted in his ability to perform strenuous 
activities, the examiner commented that this was not relevant 
since the veteran's other conditions had rendered him in a 
wheelchair and basically sedentary.  This examination, and 
the medical evidence dating since September 30, 2005 fail to 
show the veteran requires insulin to control his diabetes.

As noted above, evaluations in excess of 20 percent for 
diabetes require the use of insulin, which is not shown by 
the evidence dating since September 30, 2005.  Thus, the 
reduction from 40 percent (which was assigned based on 
insulin use) to 20 percent is proper, as the veteran does not 
require insulin.  As the reduction was proper, it therefore 
follows that a higher evaluation is not warranted.  

B.  Peripheral neuropathy 

A 40 percent evaluation may be assigned for complete 
paralysis of the external popliteal nerve (common peroneal); 
foot drop, and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  A 30 percent evaluation is assignable for 
incomplete paralysis of the external popliteal nerve (common 
peroneal) that is severe.  When moderate, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation may be assigned.  Diagnostic Code 8521.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When the veteran was seen in a VA outpatient treatment clinic 
in March 2001, it was reported that sensation was intact in 
both feet.  On the March 2002 VA examination for diabetes 
mellitus, the veteran described numbness and tingling in his 
feet on a daily basis.  An examination revealed that 
sensation to monofilament testing was intact in the feet.  It 
was indicated that the veteran had peripheral neuropathy 
without loss of protective sensation.  

The veteran was afforded a VA peripheral nerves examination 
in October 2003.  It was reported that he had developed 
tingling and numbness from his hips to his toes in both legs, 
with focal shin and thigh pain on the anterior aspect of both 
shins and thighs.  An examination revealed that the legs were 
intact to light touch and proprioception.  There was 
decreased muscle strength, especially on dorsiflexion, 4/5 
symmetrically, and on flexion and extension of the knees.  It 
was noted that there was no muscle wasting or atrophy, and 
that the legs were equally affected.  The diagnosis was 
likely peripheral neuropathy, diabetic in etiology.

Electrodiagnostic testing was performed by the VA in October 
2003.  An examination disclosed that sensation was increased 
in the feet to touch, but there was normal vibration and 
temperature.  Tone was normal.  Leg strength was normal 
bilaterally.  The left personal, tibial and sural nerve 
conduction studies were normal, and there was no sign of 
neuropathy from diabetes mellitus by electrodiagnostic 
testing.  The diagnosis was paresthesias, with normal 
electrodiagnostic testing.

When seen in a VA outpatient treatment clinic in September 
2004, the veteran reported an increase in bilateral leg 
symptoms for about four weeks.  He stated that he began to 
feel an ache in the perineum that spread to the hips and down 
his legs, with tingling down both legs.  On examination, the 
veteran reported numbness to light touch on the bilateral 
legs, but it was noted that he was able to feel light touch 
in both upper thighs.  The pertinent assessment was bilateral 
lower extremity pain, part of fibromyalgia/chronic pain, with 
perhaps some neuropathy from diabetes mellitus.

The veteran was seen in a VA outpatient treatment clinic on 
July 23, 2005.  An examination revealed 5/5 strength in the 
legs, with normal bulk and tone.  A sensory examination was 
normal to touch, pain, temperature, vibration and 
proprioception.  There was an absent Achilles reflex 
bilaterally.  No pertinent assessment was made.

On VA peripheral nerves examination in September 2005, the 
veteran reported pain in his legs every day.  While the 
veteran noted that the level of pain was 9/10 during the 
examination, the examiner related that he was in no apparent 
distress or discomfort during the interview.  An examination 
demonstrated that tactile sensation was decreased in both 
legs and the dorsum of each foot.  Appreciation to a sharp 
pointed object was decreased in both legs anteriorly and on 
the lateral sides.  It was difficult to elicit both ankle 
jerk reflexes.  The diagnosis was bilateral lower extremity 
peripheral neuropathy, associated with diabetes mellitus.

A neurological evaluation at the time of a VA examination in 
April 2006 revealed a sensory loss and marked weakness in 
each lower extremity.  Reflexes were 2+ bilaterally, except 
for the Achilles reflex, which was absent.  

A peripheral nerves examination was conducted by the VA in 
July 2007.  The veteran reported tingling and numbness of his 
lower extremities, as well as pain over the anterior aspects 
of his lower extremities from his distal legs into the hips 
bilaterally.  The symptoms were constant and the pain was 
described as severe.  It was noted that the veteran had a 
history of chronic pain syndrome that appeared to confound 
his peripheral neuropathy symptoms.  An examination revealed 
that sensation to light touch was decreased from the distal 
toes to below the knees.  The diagnosis was peripheral 
neuropathy of the lower extremities superimposed on 
generalized chronic pain syndrome.  

The Board will initially address whether a compensable 
evaluation is warranted for peripheral neuropathy of each 
lower extremity prior to July 23, 2005.  In this regard, the 
Board notes sensation in the feet was intact on VA 
examination in March 2002.  In addition, the October 2003 VA 
examination established that sensation to light touch and 
proprioception was intact in both legs, and an electromyogram 
was normal.  

Thus, there is no clinical evidence showing that the 
veteran's peripheral neuropathy of either lower extremity 
approximated even mild incomplete paralysis.  The veteran's 
statements are of less probative value than the medical 
findings on examination.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for peripheral neuropathy of 
either lower extremity prior to July 23, 2005.

The veteran also asserts that a rating in excess of 20 
percent is warranted for peripheral neuropathy of the right 
and left lower extremities from July 23, 2005.  As noted 
above, the veteran was seen in a VA outpatient treatment 
clinic on that date and the Achilles reflex was absent in 
each lower extremity.  That finding provided the basis for 
the 20 percent evaluation that was assigned.  In order to 
assign a higher rating, the record must show that there is 
incomplete paralysis that is severe.  Such a conclusion 
cannot be made in this case.  The July 2007 VA examination 
showed that knee and ankle reflexes were 2+ bilaterally, and 
plantar flexion was normal, bilaterally.  There was no 
indication of muscle atrophy in the lower extremities.  These 
findings are of greater probative value than the veteran's 
allegations regarding the severity of his peripheral 
neuropathy.  In sum, the clinical findings do not support a 
conclusion that the veteran's symptoms are more than 
moderate.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for peripheral neuropathy of 
each lower extremity.

C.  Hypertension

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 120 or 
more.  When the diastolic pressure is predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, a 20 
percent evaluation may be assigned.  When diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more or who requires continuous medication for 
control, a 10 percent evaluation is assignable.  Diagnostic 
Code 7101.

The evidence supporting the veteran's claim includes his 
statements regarding the severity of hypertension.  As noted 
above, evaluations for hypertension are based on blood 
pressure reading.  In this regard, the Board notes that 
during the period of the appeal, diastolic pressure readings 
ranged from 60 to 104, and systolic pressure readings have 
ranged from 119 to 163.  Clearly, the blood pressure readings 
of record are consistent with the 10 percent evaluation now 
assigned.  Inasmuch as there is no clinical evidence showing 
that diastolic pressure readings are predominantly 110 or 
more, or systolic pressure readings are predominantly 200 or 
more, there is no basis on which a higher rating may be 
assigned.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for hypertension.

D.  Coronary artery disease 

A 100 percent evaluation may be assigned for arteriosclerotic 
heart disease (coronary artery disease) with documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 metabolic equivalents (METs) or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent evaluation 
may be assigned with more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent evaluation may be assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
evaluation may be assigned when a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  Diagnostic Code 7005.

The issue before the Board is whether a rating in excess of 
10 percent is warranted for coronary artery disease prior to 
July 17, 2007.  The evidence supporting the veteran's claim 
includes his statements and some medical evidence.  The 
record reflects that the veteran has complained of chest pain 
for a number of years.  

The evidence against the veteran's claim consists of the 
medical findings of record.  The veteran was admitted to a VA 
hospital for complaints of chest pain in September 2001.  It 
was reported that an echocardiogram the previous March 
revealed normal chamber sizes and was considered a normal 
study.  An electrocardiogram apparently two days prior to 
admission had revealed nonspecific T changes, but was normal 
at that time.  An exercise stress test showed the veteran was 
able to achieve 9 METs of exercise.  

On VA examination in March 2002, it was noted that the 
veteran had experienced multiple episodes of chest pain that 
were felt to be atypical and probably not cardiac in 
etiology.  An examination of the heart revealed normal sinus 
rhythm without murmur or gallop.  The pertinent diagnosis was 
coronary artery disease.  

The veteran underwent cardiac catheterization in May 2003.  
It revealed normal left ventricular function, mild non-
obstructive coronary artery disease and normal right heart 
pressures.  

A VA examination in October 2003 disclosed that the veteran 
had had multiple admissions for chest pain and that a 
myocardial infarction had been ruled out at all times.  It 
was indicated that heart size was within normal limits.  The 
diagnosis was mild coronary artery disease without evidence 
of cardiac-induce disability.

It was noted during the September 2005 VA examination of the 
heart that the veteran was not on medication for his heart, 
but was taking medication for hypertension.  An 
electrocardiogram revealed normal sinus rhythm and there was 
no significant change from one in January 2005.  

The veteran again reported chest pain on VA examination in 
April 2006.  An examination of the heart was normal.  

The Board notes that a 100 percent evaluation was assigned, 
effective July 17, 2007.  This was the date of a VA 
examination which demonstrated that the veteran was non-
ambulatory due to deconditioning secondary to chronic pain 
syndrome/fibromyalgia, and thus would not be able to undergo 
METs testing.  Based on his non-ambulatory status, the 
veteran's estimated METs level was 0.  

The fact remains, however, that prior to the July 2007 VA 
examination, there were no clinical findings that would 
warrant a rating in excess of 10 percent.  The only stress 
test of record showed 9 METs in September 2001, and there is 
no evidence of cardiac hypertrophy.  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his service-connected coronary 
artery disease.  Thus, the Board finds that the preponderance 
of the evidence is against the claim for a rating in excess 
of 10 percent prior to July 17, 2007.  

D.  Earlier effective date for the award of a service 
connected total rating 

The veteran seeks an effective date in 1989 for the award of 
a 100 percent rating based on unemployability.  

The veteran filed a claim for pension benefits in February 
1989.  He also reported that he was treated during service 
following a beating.  In a Statement in Support of Claim 
submitted in April 1989, the veteran stated that he suffered 
a broken nose and a chipped tooth in a beating in 1968.  By 
rating action dated in July 1989, the RO granted the 
veteran's claim for pension.  Service connection was granted 
for deviated nasal septum.  

The veteran submitted a claim for service connection for PTSD 
in January 1992.  This claim was denied by the RO in an April 
1992 rating decision, and the veteran was informed of this 
determination and of his right to appeal by a letter dated 
the following month.  He did not file a notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.204, 20.1103.

The veteran next filed a claim for service connection for a 
psychiatric condition due to a head concussion on September 
5, 1997.  In February 1998 he filed a specific claim for 
service connection for PTSD.  In a June 1998 decision the RO 
denied both claims.  The veteran appealed the denial of 
service connection for PTSD.  In an August 1999 rating action 
the RO granted service connection for PTSD, and assigned a 70 
percent evaluation for it, effective September 5, 1997.  In 
addition, the RO granted a total rating based on individual 
unemployability due to service-connected disability, 
effective September 5, 1997.  

In an April 2000 statement, the veteran requested to reopen 
his claim because his doctor told him that his PTSD goes back 
to 1989.  He inquired why his award did not go back to that 
date.  However, in a July 2000 statement, the veteran 
withdrew this claim.  

Thus, regardless of whether the April 2000 statement was a 
claim or could be construed as a notice of disagreement, he 
withdrew the request in July 2000.  Consequently, the August 
1999 rating decision assigning an effective date of September 
5, 1997 for PTSD and the total rating based on 
unemployability became final.

The veteran thereafter requested an earlier effective date in 
correspondence dated in January 2001, which was denied by the 
June 2002 rating decision.  The notice of disagreement filed 
in December 2002 concerning other issues did not address the 
earlier effective date claim.  In June 2003 he again 
requested an earlier effective date for the 100 percent 
evaluation.  That claim was denied in the March 2004 decision 
and the veteran filed a notice of disagreement shortly 
thereafter.  

In this case, as noted above, the August 1999 rating decision 
assigning the September 5, 1997 effective date to the award 
of service connection for PTSD and the total rating based on 
unemployability is final.  His subsequent claims represent 
free standing earlier effective date claims which are 
challenging a prior final decision.  The Court has held that 
a claimant may not challenge a decision that has become final 
due to his failure to appeal it.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006) ("Except as provided by law, when 
a case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded."); 
see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) 
(holding that, where the appellant receives notice of a 
decision and a fair opportunity to appeal it, there is no 
basis to abate the finality of the decision). 

In Rudd v. Nicholson, the Court held that VA claimants may 
not properly file, and VA has no authority to adjudicate, a 
freestanding claim for an earlier effective date in an 
attempt to overcome the finality of an unappealed RO 
decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The 
Court reasoned that allowing such claims would vitiate the 
rule of finality.  Id. at 300.  

Here, the veteran's current claim for entitlement to an 
earlier effective date was filed after the August 1999 rating 
decision became final, and a claim alleging clear and 
unmistakable error in a prior decision has not been raised or 
adjudicated.  Accordingly, the veteran's claim for an earlier 
effective date for a total rating is a free-standing earlier 
effective date claim, and the Board must dismiss the appeal. 
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
law and not evidence is dispositive, claim should be denied 
or appeal terminated because of lack of legal merit or lack 
of entitlement under law).


E.  Aid and attendance 

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes with visual acuity of 5/200 or less, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The veteran has been granted service connection for coronary 
artery disease, evaluated as 10 percent disabling from 
January 31, 2002, and 100 percent disabling from July 17, 
2007; PTSD, evaluated as 70 percent disabling; diabetes 
mellitus, evaluated as 40 percent disabling from January 31, 
2001 and 20 percent disabling from September 30, 2005; 
peripheral neuropathy of the right lower extremity, evaluated 
as 20 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 20 percent disabling; deviated 
nasal septum, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; and for 
dermatophytosis of the toenails, bilateral feet, evaluated as 
10 percent disabling.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  The 
veteran testified before the undersigned in April 2008 that 
his wife did everything for him, including dressing and 
bathing him.  The Board notes that when the veteran was 
examined by the VA in April 2006, it was stated that his 
coronary artery disease had an effect on his daily 
activities.  The examiner specifically indicated that the 
veteran's heart disease might limit his physical activities.  

During the July 2007 VA examination, the veteran asserted 
that he needed some assistance in dressing, undressing, 
bathing and grooming.  The examiner indicated that the 
veteran had several medical problems, including some service-
connected disabilities, that detracted from his ability to 
function at a level in which he could fend for himself.  

The evidence against the veteran's claim includes the medical 
findings on VA examinations.  At the time of a September 2005 
VA examination for peripheral neuropathy, it was noted that 
the veteran was able to perform the activities of daily 
living.  The Board points out that during the April 2006 VA 
examination, for purposes of aid and attendance, the examiner 
observed that the veteran had nonservice-connected 
disabilities that limited his activities, including low back 
pain and neck pain.  He added that aid and attendance was 
needed primarily for nonservice-connected disabilities, and 
not service-connected disabilities.  He commented that the 
veteran's diabetes could be controlled and did not require 
aid and attendance.  In addition, while acknowledging that 
coronary artery disease might limit the veteran's activities, 
the examiner concluded that it did not require specific aid 
and attendance services.  He added that the veteran's aid and 
attendance needs were mostly associated with his nonservice-
connected disabilities of fibromyalgia with multiple muscle 
and joint pains, painful degenerative disease of the cervical 
spine and lumbar spine and intermittent atrial fibrillation.  

The findings and conclusions recorded on the July 2007 VA aid 
and attendance examination are consistent with those noted 
above.  Initially, the Board notes that the examiner stated 
that the veteran was not bedridden.  The veteran was able to 
get into and out of bed by himself.  He could transfer 
himself into and out of his wheelchair with some difficulty 
due to strength weakness.  The veteran stated he was under 
extreme musculoskeletal pain (chronic pain 
syndrome/fibromyalgia) that had sidelined him to a sedentary 
existence.  Thus, the veteran had decreased the level of 
physical activity and appeared to be seriously deconditioned, 
and this accounted for his primary deficits in protecting 
himself from the daily environment.  This resulted in his 
dependence on a wheelchair for mobility and dependence on 
assistance from his wife for the activities of daily living, 
including cooking, housekeeping and personal hygiene 
functions.  The examiner commented that the problems that 
substantially compromised the veteran's function revolved 
around his chronic pain syndrome, PTSD/anxiety, and his 
illicit drug abuse.  An examination of the eyes showed that 
visual acuity was 20/50 in the right eye and 20/40 in the 
left eye.  The examiner concluded that the veteran's diabetes 
mellitus, hypertension, peripheral neuropathy, erectile 
dysfunction and coronary artery disease were controlled and 
relatively stable and that, therefore, the veteran would not 
need aid and attendance for these conditions.  He further 
opined that the veteran's chronic pain syndrome/fibromyalgia 
and its associated muscular impairment secondary to pain and 
deconditioning affected his mobility which negatively 
impacted on his ability to perform the activities of daily 
living.  

Based on the above evidence, the Board acknowledges that the 
veteran's service-connected disabilities affect his daily 
living; however, they alone have not been shown to render him 
so helpless as to require regular assistance of another.  
Rather, the evidence shows that his non-service-connected 
disabilities cause him to require the assistance of others.  
Unfortunately, the effects of any such non-service-connected 
conditions may not be the basis of an award of special 
monthly compensation based on the need for the aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).


ORDER

An initial rating in excess of 40 percent for diabetes 
mellitus prior to September 30, 2005, is denied.

The reduction being proper, an initial rating of in excess of 
20 percent for diabetes mellitus from September 30, 2005, is 
denied.

An initial compensable evaluation for peripheral neuropathy 
of the right lower extremity prior to July 22, 2005, is 
denied.

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity from July 22, 2005, 
is denied.

An initial compensable evaluation for peripheral neuropathy 
of the left lower extremity prior to July 22, 2005, is 
denied.

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the left lower extremity from July 22, 2005, is 
denied.

An initial evaluation in excess of 10 percent for 
hypertension is denied.


	(CONTINUED ON NEXT PAGE)



An initial evaluation in excess of 10 percent for coronary 
artery disease prior to July 17, 2007, is denied.

The appeal for an earlier effective date for an award of a 
service connected total rating based on individual 
unemployability is dismissed.

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


